DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 JANUARY 2022 has been entered.
Status of Claims
In the RCE filed on 26 JANUARY 2022, Applicant has amended Claim 1 to further the invention, in particular step b), which Applicant asserts that neither WEITZ nor ABATE describe parameters that are used and/or adjusted to achieve droplets of a desired rate. 
Current pending claims are Claims 1 and 4-14. 
Response to Amendment
In the REMARKS filed on 26 JANUARY 2022, Applicant asserts that both of the applied reference do not teach step b) in the amended claim set. 
In the previous rejection, the Examiner had used the ABATE reference to teach steps 1-5, now steps b)  - e).  Upon review of the amendment to the claims and the ABATE reference, the Examiner still believes that the ABATE reference at least teaches steps b) - e).  Mapped below is step b) in particular, as this is what Applicant has mainly asserted the references do not teach:
in order to produce droplets at a desired rate, [0035], system may have other designs and/or configurations for imparting different relative resistances to fluid flow, [0047-0048], actuation or non-actuation of valve can cause droplets to flow at desired rate in channel, based on (i) the connecting region of the dispersed phase channel and the two continuous phase channels,  [0035, 0043, 0064, 0065, 0124], the dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel, and (ii) the height of the dispersed phase channel and the height of the continuous phase channels, and (iii) the width of the dispersed phase channel, [0035, 0043, 0064, 0065, 0124], the dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel. 
In the disclosure of ABATE, it teaches that the flow rate, design and/or configuration of the channels as well as the actuation and height of the channel may be modified to allow for control of fluid and droplets produced in the system. ABATE teaches in the summary section that the system disclosed is to produce a series of single, substantially uniform droplet having a first volume and comprising a subject fluid, the droplets being surrounded by a continuous fluid (e.g., a liquid), [0009].  ABATE also teaches modifications of components of the overall system to modify flow rate within the system for producing the droplets.  Modifications to produce the droplets includes modifying the dimensions of the channels as well as the actuation or non-actuation of a valve while maintaining a constant flow rate of the liquid.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over WEITZ, WO 2011/028764 A2, submitted on the Information Disclosure Statement on 26 FEBRUARY .
Applicant’s invention is drawn towards a method. 
Regarding Claim 1, the reference WEITZ discloses a method for optimizing a microfluidic flow-focusing device, page 26 line 22-25, page 41 line 3-6, page 42 line 3-14, Figure 2, 6A/B, with rectangular microchannels using a vacuum system by targeting certain droplet formation rate that best suit the needs of an experiment, the method comprising: a) providing the microfluidic flow-focusing device, with rectangular microchannels that comprises a structure having two continuous phase channels, page 25 line 18-19, each consisting each consisting of a continuous phase inlet and adaptor, page 25 line 18-19, page 26 line 1-4, wherein each of the two continuous phase channels is respectively connected perpendicularly to the end of a dispersed phase channel, page 25 line 18-19, page 26 line 1-4, consisting of a dispersed phase channel and adapter, Figure 1-3, page 16 line 8-page 17 line 7,  page 26 line 22-29, wherein the droplets produced in a connecting region of the dispersed phase channel and the two continuous phase channels are discharged to a collection channel, Figure 2 and 3, lower part of channel, location wherein droplets are formed,  Example 1; b) determining, based on the connecting region,  the heights of the dispersed phase channel and the continuous phase channels and the width of the dispersed phase channel, page 25 line 5-19, page 26 line 1-22, which produce desired droplet rates that are optimal for a particular experimental set up, page 26 line 23-29; c) adjusting the heights of the continuous and dispersed phase channels and the width of the dispersed phase channel to the heights and width determined to produce droplets at the desired rate in step b), page 26 line 16-29, page 33 line 1-11, methods of fabrication of channel, so adjustment of heights during fabrication step and technique can be d) injecting a fluid into the dispersed phase channel, and injecting a different fluid into the continuous phase channels, Figure 2; and e) applying vacuum pressure into the collection channel, page 11 line 4-7 and Claim 29.
The WEITZ reference discloses the claimed invention but is silent in regards to wherein an aqueous solution is injected into the dispersed channel and an oil is injected into the continuous phase channel. 
However, WEITZ does disclose the fluid in the dispersed phase channel and the fluid in the continuous phase channel are immiscible, Figure 2, water and oil are immiscible with each other.  
The ABATE reference discloses a method for optimizing a microfluidic flow-focusing device, abstract, with rectangular microchannels using a vacuum system by targeting certain droplet formation rate that best suit the needs of an experiment, the method comprising: a) providing the microfluidic flow-focusing device, Figure 7B, 8, 9A, with rectangular microchannels that comprises a structure having two continuous phase channels, Figure 7A, -7C, continuous fluid 211 in channels 256/276/296, [0078, 0080, 0081, 0107],  each consisting each consisting of a continuous phase inlet and adaptor, [0075, 0084, 0091], volume source, wherein each of the two continuous phase channels is respectively connected perpendicularly to the end of a dispersed phase channel, Figure 7A-C, channel 252/274/292, [0069, 0078, 0080, 0081, 0107], Figure 7A, B, 8 and 9A, in Figure 9A, channels 418 with continuous fluid 420 intersect channel 412 with fluid 414 perpendicularly at interconnected region 422, [0085], consisting of a dispersed phase channel and adapter, Figure 7A-C, channel 252/274/292, [0069, 0078, 0080, 0081, 0107], wherein the droplets produced in a connecting region of the dispersed phase channel and the two continuous phase channels are discharged to a collection channel, Figure 7A, main channel 264, [0078], Figure 7B, main channel 284, [0080], Figure 9A, main channel 426, [0085]; b) determining, in order to produce droplets at a desired rate, [0035], system may have other designs and/or configurations for imparting different relative resistances to fluid flow, [0047-0048], actuation or non-actuation of valve can cause droplets to flow at desired rate in channel, based on (i) the connecting region of the dispersed phase channel and the two continuous phase channels,  [0035, 0043, 0064, 0065, 0124], the dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel, and (ii) the height of the dispersed phase channel and the height of the continuous phase channels, and (iii) the width of the dispersed phase channel, [0035, 0043, 0064, 0065, 0124], the dimensions of the channel may also be chosen, for example, to allow a certain volumetric or linear flowrate of fluid in the channel; c) adjusting the heights of the continuous and dispersed phase channels and the width of the dispersed phase channel to the heights and width determined to produce droplets at the desired rate in step b), [0035, 0043, 0047, 0048, 0124], d) injecting a fluid into the dispersed phase channel, and injecting a different fluid into the continuous phase channels, [0112, 0113]; and e)applyinginto the collection channel, [0036, 0041, 0044, 0083, 0086, 0109], wherein the heights of the continuous and dispersed phase channels range from 15 m to 30 m, [0043, 0124].
While the ABATE reference discloses injecting a fluid into the dispersed phase channel, and a different fluid into the continuous phase channels, [0112, 0113, 0114], it does not necessarily discloses an aqueous solution is injected into the dispersed channel and an oil injected into the continuous phase channel, it does suggest the fluids in each of the dispersed phase channel and the continuous phase channel be immiscible with one another and the fluids within each of the 
Therefore, since ABATE discloses a variety of fluids to be selected to be in each of the dispersed phase channel and the continuous phase channel based on the purposes of the invention or what the contents of the formed droplets are, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the dispersed phase channel has an aqueous solution injected thereinto and an oil injected into the continuous phase channel as a matter of designed choice and for purposes of the designed invention, [0114], as ABATE teaches that the choice of fluid in each channel is a design choice as well as well as contact angle measurements or the like, to carry out the techniques of the invention, [0112].  
Additional Disclosures Included are: Claim 4: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the continuous and dispersed phase channel are 20 m or 25 m, WEITZ page 25 line 5-19, page 26 line 16-22,  ABATE, [0043, 0124].; Claim 5: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the continuous and dispersed phase channels are 25 m wherein the width of the dispersed phase channel is 15, 20, 25, or 30 m, respectively, WEITA, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 6: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the heights of the dispersed phase channel and the continuous phase channel are 25 m, and the width of the dispersed phase channel are 15, 20, 25, or 30 m, respectively, WEITZ, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 7: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1. wherein the heights of the continuous and dispersed phase channel are 20 pm, and the width of the dispersed m, WEITZ, page 25 line 5-19, page 26 line 16-22, ABATE, [0035, 0043, 0056-0058, 0124].; Claim 8: wherein the method for optimizing a microfluidic flow-focusing device according to Claim 1, wherein the step 4) is, applying vacuum pressure until the flow regime changes into a continuous co-flow, Claim 11, WEITZ, page 12 line 20-23, page 26 line 22-24, ABATE, [0109, 0141].; Claim 11: disclosed is a device for producing droplets performing the method according to Claim 1, WEITZ, Claim 1, Figure 2, 6A, 6B, ABATE, Figure 7A-C, 8 and 9.; and Claim 12: wherein the method of claim 1, wherein the droplets are single emulsion droplets, WETIZ, abstract, page 6 line 5-10, page 7 line 7-15 and page 12 line 4-19. ; Claim 13: wherein the method of claim 1, wherein the heights of the continuous and dispersed phase channels are within  a range from 15 m to 30 m, WETIZ page 25 line 5-19, page 26 line 16-22, and wherein the width of the dispersed phase channel are within a range from 15 m to 30 m, WETIZ page 10 line 3-7, page 25 line 5-19, page 26 line 16-22.  While WEITZ does not specifically teach the specified m heights and width, WEITZ does teach that different channel dimensions, shapes, sizes and aspect ratios of the channel to optimize or choose a certain volumetric or linear flow rate of fluid in the channel, so it would be obvious to one having ordinary skill in the art before the effective filing date to modify the heights and widths of the channels to be those recited in the claim language for a certain volumetric or linear flow rate of fluid in the channel or other optimal conditions for the experimental set up.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  The rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).; and Claim 14: wherein the method of claim 1, is suggested by the combination including WEITZ In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
Regarding Claims 9 and 10, the combination above suggests the claimed invention, including the method for optimizing the microfluidic flow-focusing device draws fluid through the channel by any suitable technique, i.e. positive or negative (vacuum) pressures, page 11 line 4-7, Claim 29, but is silent in regards wherein vacuum pressure is -0.5 bar or -0.19 bar.
Since WETIZ discloses the fluid may be drawn through the channel using a negative pressure by a vacuum, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the vacuum pressure to be -0.5 bar or -0.19 bar to control the fluid within the channel at the desired rate, page 11 line 6-7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797